DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 8/31/2021 have been entered and the action follows:

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach a plurality of imagers that are disposed on an outer circumference of a mobile object and that image surroundings of the mobile object to generate multiple images, the images each including an overlapping region that overlaps with another one of the images, the overlapping region including a target region that is set in a part of the overlapping region and a non-target region outside of the target region in the overlapping region; a processor that corrects the images based on a first value and a second value to generate a peripheral image by combining the corrected images, the first value being an average of color values of the target region of the overlapping region of one of the images, the second value being the average of the color values of the target region of the overlapping region of another one of the images, wherein the processor combines the corrected images such that the overlapping region between a first corrected image and a second corrected image includes the target region that is covered by at least one of the first corrected image and the second corrected image, a first region that is covered by only the first corrected image, and a second region that is covered by only the second corrected image, the target region is provided toward the mobile object with respect to the first region and the second region, and the processor determines whether to correct the color values of the images based on whether the average of the color values of a reference region of the images and the average of the color values of the images satisfy a predefined complementary color condition, the average of the color values of the reference region being used by each of the imagers as a reference for the correction, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663